Per Curiam,
It is true as the cases cited by appellee’s counsel show, •that we have taken jurisdiction of appeals from decrees of incorporation of corporations of the first class, but where the objection to the jurisdiction has been raised in *481due season we have declined to take jurisdiction of such cases. Inasmuch as the appeal in such case does not involve the possession or ownership of real or personal property or any right, the value of which can be measured in money, the objection to the jurisdiction of this court, if made in time, must prevail.
And now, to wit, October 14, 1912, the cause is certified at the cost of the appellant to the Supreme Court for hearing and decision.